Citation Nr: 1746292	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-16 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an earlier effective date for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for PTSD prior to August 21, 2015, and in excess of 70 percent as of August 21, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970, with combat service in Vietnam from October 1969 to August 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

The Veteran testified before the undersigned Veterans Law Judge at a Board Hearing at the RO in July 2014.  A copy of the transcript of that hearing is of record.

The Board remanded these matters for additional development in June 2015 and February 2017.


REMAND

Although further delay is regrettable, the issues of an earlier effective date and an increased rating must be remanded for further development.

A complete record is required to adjudicate the earlier effective date issue, and must be accomplished prior to adjudication of the initial increased rating issue.

The Veteran filed a claim for service connection for a nervous condition in August 1972.  The Veteran stated that nervousness affected his work, school, and social life; and felt it was caused by service.  The Veteran reported being treated for that condition at Camp Hague in Okinawa, Japan in May 1970.

The Veteran's service separation form indicates the Veteran served in Vietnam, and was awarded a Combat Action Ribbon and a Republic of Vietnam Cross of Gallantry.  The service records also indicate the Veteran was stationed at Camp Hague in Okinawa, Japan in 1970, and Kadena Air Force Base in Okinawa, Japan in 1969 and 1970.

At the time of the Veteran's 1972 claim, a VA examination was authorized when the facts, to include lay evidence, provided a reasonable probability that a valid claim was indicated.  38 C.F.R. § 3.326 (1971).  This standard was to be interpreted liberally to permit simultaneous development, including requests for records and examinations.  38 C.F.R. § 3.326 (1971).

The Board finds that a lay statement, from a Vietnam Veteran awarded a Combat Action Ribbon and a Republic of Vietnam Cross of Gallantry, that claimed a nervous condition caused by service affected his work, school, and social life, indicated a reasonable probability that a valid claim existed, when interpreted liberally.

However, VA did not request service medical records or provide an examination.  Those service medical records were constructively in the possession of the government and must be obtained and considered.  Those records may indicate the presence of a mental disorder during service.  The Board finds that the confirmation of the existence or contents of any service medical records from Okinawa, Japan is required before these matters may be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Submit requests for medical and psychiatric treatment records from Camp Hague in Okinawa, Japan from 1970, and Kadena Air Force Base in Okinawa, Japan from 1969 and 1970.  Make as many requests as necessary to obtain the records.  If it is determined that the records do not exist or that further attempts to obtain the records would be futile, a formal finding should be entered into the record and the Veteran should be notified and provided the opportunity to obtain and submit the evidence.

2.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

